United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bennettsville, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1292
Issued: January 9, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 29, 2012 appellant filed a timely appeal of the April 27, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP), which denied her claim. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
traumatic injury in the performance of duty.

1
2

5 U.S.C. §§ 8101-8193.

Following issuance of the December 13, 2011 decision, appellant submitted new evidence to OWCP. The
Board may not consider such evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
On June 29, 2011 appellant, then a 65-year-old rural carrier, filed a traumatic injury
claim, alleging that on June 7, 2011 her mail truck was struck by a gravel truck and she sustained
back, neck and hip injuries. She stopped work on June 7, 2011. An employing establishment
accident report noted that, on June 7, 2011, appellant was driving her mail truck. It was struck
by a gravel truck which damaged the front bumper, fender and driver’s side door of her
automobile.
Appellant came under the treatment of Dr. Raymond Stroup, a chiropractor, from June 8
to 27, 2011. Dr. Stroup treated her for cervical, thoracic and lumbar pain. In return to work slips
dated June 8 to 27, 2011, he noted that appellant was totally disabled from June 7 to
July 5, 2011. In duty status reports dated June 23 and 27, 2011, Dr. Stroup diagnosed cervical,
thoracic, lumbar sprain/strain, sciatica, cervicobrachial syndrome and headaches and advised
appellant was disabled. He did not address the June 7, 2011 incident.
On July 1, 2011 OWCP advised appellant of the evidence needed to establish her claim.
It noted that she had been treated by a chiropractor but advised that a chiropractor was not
recognized as a physician under FECA unless a spinal subluxation was diagnosed by x-ray.
On August 8, 2011 OWCP denied appellant’s claim on the grounds that the evidence was
insufficient to establish that she sustained an injury as alleged.
On September 2, 2011 appellant requested reconsideration. She explained that on June 7,
2011 she was delivering mail when a gravel truck struck her truck. The next morning, appellant
had back and right hip pain and sought chiropractic treatment. She noted being treated for hip
arthritis before the work accident.
In return to work slips dated June 8 to July 12, 2011, Dr. Stroup noted that appellant was
totally disabled from June 7 to July 5, 2011. On June 8, 2011 he treated her for neck and back
pain after the June 7, 2011 accident. Appellant reported being struck by a gravel truck on the
driver’s side and having headaches and neck, mid back, low back and right leg pain. Dr. Stroup
noted reduced range of motion of the cervical, thoracic and lumbosacral spine with pain. He
stated that two x-rays of the cervical and lumbar spine were performed which revealed
osteoarthritis, age consistent findings of the cervical and lumbar spine with vertebral
subluxations at C1, C6, C7, T1, T2, T11, T12, L4, L5 and S1. Dr. Stroup noted decreased range
of motion for the cervical, thoracic and lumbar spines. He noted objective findings of vertebral
subluxations at C1, C6, C7, T1, T2, T11, T12, L4, L5 and S1. Dr. Stroup diagnosed cervical,
thoracic, lumbar sprain/strain, sciatica, cervicobrachial syndrome and headaches and advised that
appellant was undergoing treatment and was disabled from work.
Appellant was also treated by Dr. Robin C. Shealy, a family practitioner, on August 19,
2011, for severe pain in the right leg and hip. Dr. Shealy noted x-rays revealed severe
degenerative changes of the right hip, subchondral sclerosis and cyst formation of the femoral
head. She treated appellant on July 29, 2011 after a June 7, 2011 motor vehicle accident for
worsening pain in the right hip. Appellant reported that the impact of the truck caused injury to

2

her hip. Dr. Shealy opined that the motor vehicle accident aggravated appellant’s chronic
condition.
In an October 25, 2011 decision, OWCP found that the June 7, 2011 incident occurred as
alleged. The claim was denied because of insufficient medical evidence to establish that the
incident caused an injury.
On November 25, 2011 appellant requested reconsideration. She submitted a discharge
summary from Dr. Neil A. Conti, a Board-certified orthopedic surgeon, who treated her for
advanced right hip osteoarthritis. In a September 27, 2011 surgical report, he performed a right
total hip replacement and diagnosed right hip osteoarthritis. On October 13, 2011 Dr. Conti
noted that appellant was progressing well and she was able to fully bear weight. He diagnosed
anatomic alignment of right hip status post total hip arthroplasty.
In a decision dated January 11, 2012, OWCP denied the claim finding that causal
relationship was not established.
On January 24, 2012 appellant requested reconsideration. She submitted a January 24,
2012 report from Dr. Shealy who noted x-rays revealed severe right hip degenerative changes,
subchondral sclerosis and cyst formation of the femoral head. Dr. Shealy treated appellant on
July 29, 2011 after a June 2011 motor vehicle accident with complaints of worsening pain in the
right hip. She opined that the motor vehicle accident aggravated appellant’s chronic condition.
Dr. Shealy advised that appellant took early retirement and underwent right hip replacement
surgery.
In a decision dated February 24, 2012, OWCP denied modification of the January 11,
2012 decision.
On March 30, 2012 appellant requested reconsideration. She submitted a March 13, 2012
report from Dr. Shealy who noted x-rays revealed severe degenerative changes of the right hip,
subchondral sclerosis and cyst formation of the femoral head. Dr. Shealy noted appellant’s
complaints of worsening right hip and leg pain after a June 7, 2011 motor vehicle accident. She
opined to a degree of medical certainty that the hip condition was permanently aggravated by the
accident. Dr. Shealy noted that the natural progression of the hip condition would not have
progressed to this level.
In a decision dated April 27, 2012, OWCP denied modification of the prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
of FECA, that an injury was sustained in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed is causally related to the

3

employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
To determine whether an employee sustained an injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Generally, fact of
injury consists of two components which must be considered in conjunction with one another.
The first component to be established is that the employee actually experienced the employment
incident which is alleged to have occurred.4 The second component of fact of injury is whether
the employment incident caused a personal injury and generally can be established only by
medical evidence. To establish a causal relationship between the condition, as well as any
attendant disability claimed and the employment event or incident, the employee must submit
rationalized medical opinion evidence, based on a complete factual and medical background,
supporting such a causal relationship.5
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.6 The weight of medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.7
ANALYSIS
OWCP accepted that appellant worked as a rural carrier and on June 7, 2011 her mail
truck was struck by a gravel truck while in the performance of duty. Appellant was diagnosed
with degenerative changes of the right hip, subchondral sclerosis and cyst formation of the
femoral head. The Board finds that appellant has not submitted sufficient medical evidence to
establish that her right hip condition was caused or aggravated by the June 7, 2011 incident. She
did not submit a rationalized medical report from a physician sufficiently explaining how the
June 7, 2011 fall caused or aggravated a diagnosed medical condition.
Appellant submitted several reports from Dr. Stroup, a chiropractor, who noted that
x-rays of the cervical and lumbar spine were performed on June 8, 2011 using routine weight
bearing spinal projections. They revealed osteoarthritis and age consistent findings of the
3

Gary J. Watling, 52 ECAB 357 (2001).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Id.

6

Leslie C. Moore, 52 ECAB 132 (2000).

7

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

4

cervical and lumbar spine. Dr. Stroup diagnosed vertebral subluxations at C1, C6, C7, T1, T2,
T11, T12, L4, L5 and S1.8 In a June 8, 2011 report, he noted treating appellant for neck and
back pain after a work accident on June 7, 2011 when her mail truck was struck by a gravel
truck. In reports dated June 9 to July 12, 2011, Dr. Stroup noted findings that included vertebral
subluxations at C1, C6, C7, T1, T2, T11, T12, L4, L5 and S1. While he provided some general
support for causal relationship, he did not provide medical rationale explaining the basis of his
conclusion.9 Without any explanation or rationale for the conclusion reached, such report is
insufficient to establish causal relationship. The reports are insufficient to meet appellant’s
burden of proof. Other reports from Dr. Stroup are also insufficient to establish the claim as he
did not address how the June 7, 2011 work incident caused or aggravated any spinal
subluxation.10
Appellant submitted reports from Dr. Shealy dated August 19, 2011 and
January 24, 2012. She noted initially treating appellant on March 29, 2011 for severe pain in the
right leg and hip. Dr. Shealy noted x-rays revealed severe degenerative changes of the right hip,
subchondral sclerosis and cyst formation of the femoral head. She treated appellant on July 29,
2011 after the accepted motor vehicle accident for complaint of worsening right hip pain.
Dr. Shealy opined that the motor vehicle accident aggravated the chronic hip condition. In a
March 13, 2012 report, she noted treating appellant on July 29, 2011 after her work-related
motor vehicle accident and opined to a degree of medical certainty that the hip condition was
permanently aggravated by the accident. Dr. Shealy stated that the natural progression of
appellant’s hip condition would not have progressed to this level. The Board finds that, although
she supported causal relationship, she did not provide adequate medical rationale explaining the
basis of her opinion regarding causal relationship.11 Dr. Shealy did not provide a full history of
appellant’s treatment for degenerative right hip disease or adequately explain the process by
which the accepted incident contributed to appellant’s preexisting osteoarthritis of the right hip.
Reports from Dr. Conti are insufficient to establish the claim as they did not provide a
history of injury12 or specifically address whether appellant had a diagnosed medical condition
that was causally related to her accepted employment incident.13 OWCP properly found that
appellant did not meet her burden of proof to establish her claim.

8

Section 8101(2) of FECA provides that chiropractors are considered physicians “only to the extent that their
reimbursable services are limited to treatment consisting of manual manipulation of the spine to correct a
subluxation as demonstrated by x-ray to exist and subject to regulation by the Secretary.” As the record shows that
Dr. Stroup reviewed x-rays in diagnosing a spinal subluxation, he is considered a physician under FECA
9

Supra note 6.

10

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
11

Jimmie H. Duckett, supra note 6.

12

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
13

Supra note 9.

5

On appeal, appellant asserts that she submitted sufficient medical evidence to support that
she sustained a work-related injury on June 7, 2011. As noted, the medical evidence does not
provide a rationalized opinion explaining the causal relationship between her right hip condition
and the June 7, 2011 work incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her
claimed conditions were causally related to her employment.
ORDER
IT IS HEREBY ORDERED THAT the April 27, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 9, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

